Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         March 30, 2021


     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 53026-1-II

                               Respondent,

        v.

 TESSITA WOODARD,                                             UNPUBLISHED OPINION

                               Appellant.

       LEE, C.J. — Tessita Woodard appeals her conviction for knowing possession of a

controlled substance, oxycodone, while confined in a county correctional institution. Woodard

argues that the trial court erred in providing a jury instruction defining “knowledge,” she received

ineffective assistance of counsel, and cumulative error requires reversal. We hold that Woodard’s

challenge to the jury instruction and her ineffective assistance of counsel claims do not merit

reversal, and there is no cumulative error. Therefore, we affirm Woodard’s conviction.

                                              FACTS

A.     BACKGROUND & CHARGING INFORMATION

       Woodard suffers from a variety of ailments including lupus and other chronic conditions.

As a result of her conditions, Woodard takes a variety of medications on a regular basis, including

oxycodone, which are prescribed to her. Woodard tapes a stash of pills to her breasts every

morning in the event of an emergency.
No. 53026-1-II


       On the day of the incident leading to her charge, per her normal routine, Woodard taped

the oxycodone pills to herself in the morning. Later that day, a court ordered Woodard to report

for voluntary commitment at the Cowlitz County Jail.

       During a mandatory strip search at the jail, correctional officers found 9-10 pills taped to

Woodard’s chest. The pills were identified as hydrocodone and oxycodone. Woodard alleged that

she forgot about the pills until the moment she removed her bra during the strip search.

       The State charged Woodard with knowing possession of a controlled substance,

oxycodone, while confined in a Cowlitz County correctional institution. RCW 9.94.041(2).

Woodard pleaded not guilty, and the case proceeded to trial.

B.     FIRST TRIAL TESTIMONY

       During the first trial, Corrections Officer Molly VanCuren-Dolan testified that she

discovered pills taped to Woodard’s chest during Woodard’s strip search. After seeing the pills,

Officer Dolan

       asked [Woodard] to remove [the pills] and hand them over, which from my
       recollection of things she did without any sort of fight or anything. We’ve had
       people in strip searches get what we call squirrely and try to consume whatever it
       is that has been brought in, but I don’t recall that being the case in this instance.

1 Verbatim Report of Proceedings (VRP) (Dec. 4, 2018) at 163. Officer Dolan also testified that

Woodard complied in handing the pills over when prompted to do so.

       The jury was unable to reach a verdict in the first trial. The trial court declared a mistrial.

C.     SECOND TRIAL TESTIMONY

       The State tried Woodard again after the mistrial. Officer Dolan again testified at the second

trial. On direct examination, Officer Dolan testified that during Woodard’s strip search, she




                                                  2
No. 53026-1-II


observed some pills taped to Woodard’s chest. On cross-examination, Woodard’s counsel asked,

“And then [Woodard] handed you—she handed you the tape?” 3 VRP (Jan. 15, 2019) at 456. To

this question, Officer Dolan stated, “Um, I don’t know that she just handed it to us.” 3 VRP (Jan.

15, 2019) at 456. Woodard’s counsel did not question Officer Dolan about her testimony from

Woodard’s first trial.

D.     JURY INSTRUCTIONS

       The trial court instructed the jury that to convict Woodard, the jury had to find each of the

following elements beyond a reasonable doubt,

       (1) That on or about April 17, 2018, [Woodard] was confined to a county or local
           correctional institution; and
               a) While in the institution, or
               b) Under the custody or supervision of institution officers, or employees,
                   or
               c) While on any premises subject to the control of the institution; and
       (2) Knowingly possessed a controlled substance; and
       (3) That any of these acts occurred in the County of Cowlitz.

Clerk’s Papers (CP) at 49. The trial court also defined “knowingly” for the jury. Instruction No.

5 defined “knowingly” as follows,

               A person knows or acts knowingly or with knowledge with respect to a fact,
       circumstance or result when he or she is aware of that fact, circumstance or result.
       It is not necessary that [t]he person know that the fact, circumstance, or result is
       defined by law as being unlawful or an element of a crime.

               If a person has information that would lead a reasonable person in the same
       situation to believe that a fact exists, the jury is permitted but not required to find
       that he or she acted with knowledge of that fact.

                When acting knowing as to a particular fact is required to establish an
       element of a crime, the element is also established if a person acts intentionally as
       to that fact.

CP at 43. Woodard did not object to these jury instructions.



                                                 3
No. 53026-1-II


E.     JUDGMENT AND SENTENCE

       The jury found Woodard guilty of possessing a controlled substance while confined in a

county correctional institution. The trial court imposed a standard range sentence of 10 days.

       Woodard appeals.

                                           ANALYSIS

A.     INSTRUCTIONAL ERROR

       Woodard argues that the trial court’s instruction defining “knowledge” violated her right

to due process because it relieved the State of its burden to prove an essential element of the

charged crime. We decline to reach this issue because Woodard raises this issue for the first time

on appeal.

       Challenges to jury instructions are reviewed de novo. State v. Pirtle, 127 Wn.2d 628, 656,

904 P.2d 245 (1995), cert. denied, 518 U.S. 1026 (1996). Generally, a defendant who does not

object to an instruction in the trial court cannot challenge that instruction for the first time on

appeal. RAP 2.5(a); State v. Johnson, 188 Wn.2d 742, 761-62, 399 P.3d 507 (2017). An exception

is when an instructional error is a manifest error of constitutional magnitude. RAP 2.5(a)(3); State

v. Ackerman, 11 Wn. App. 2d 304, 309, 453 P.3d 749 (2019).

       Jury instruction errors that have been held to be manifest constitutional errors involve

errors “‘directing a verdict, shifting the burden of proof to the defendant, failing to define the

beyond a reasonable doubt standard, failing to require a unanimous verdict, and omitting an

element of the crime charged.’” State v. Grott, 195 Wn.2d 256, 268, 458 P.3d 750 (2020) (internal

quotation marks omitted) (quoting State v. O'Hara, 167 Wn.2d 91, 100-01, 217 P.3d 756 (2009)).

When the instructions properly inform the jury of the elements of the charged crime, any error in



                                                 4
No. 53026-1-II


defining the terms used in the elements is not of constitutional magnitude. State v. Gordon, 172

Wn.2d 671, 679-80, 260 P.3d 884 (2011). Even an error defining technical terms does not rise to

the level of constitutional error. Id. at 677.

        Woodard raises instructional error for the first time on appeal. Because Woodard failed to

object at trial, she must show that the alleged instructional error is an error of constitutional

magnitude in order to obtain appellate review. RAP 2.5(a)(3); Ackerman, 11 Wn. App. 2d at 309.

        RCW 9.94.041(2) states that a person commits the crime of possession of a controlled

substance while confined to a county or local correctional institution when,

        Every person confined in a county or local correctional institution who, without
        legal authorization, while in the institution or while being conveyed to or from the
        institution, or while under the custody or supervision of institution officials,
        officers, or employees, or while on any premises subject to the control of the
        institution, knowingly possesses or has under his or her control any narcotic drug
        or controlled substance, as defined in chapter 69.50 RCW, alcohol, marijuana, or
        other intoxicant, or a cell phone or other form of an electronic telecommunications
        device, is guilty of a class C felony.

The trial court instructed the jury that to convict Woodard on the charge of possession of a

controlled substance while confined to a county or local correctional institution, the jury had to

find each of the following elements beyond a reasonable doubt,

        (1) That on or about April 17, 2018, [Woodard] was confined to a county or local
            correctional institution; and
                a) While in the institution, or
                b) Under the custody or supervision of institution officers, or employees,
                    or
                c) While on any premises subject to the control of the institution; and
        (2) Knowingly possessed a controlled substance; and
        (3) That any of these acts occurred in the County of Cowlitz.

CP at 49.




                                                 5
No. 53026-1-II


       Woodard does not argue that the trial court failed to instruct the jury on the elements of the

crime. Rather, Woodard assigns error to the “knowingly” instruction, which is a definitional

instruction for one of the terms contained in the statutory elements. State v. Goble, 131 Wn. App.

194, 202, 126 P.3d 821 (2005). But when the instructions properly inform the jury of the elements

of the charged crime, any error in defining the terms used in the elements is not of constitutional

magnitude. Gordon, 172 Wn.2d at 679-80.

       Here, the trial court properly instructed the jury on the elements of the crime of possession

of a controlled substance while confined to a county or local correctional institution. Thus, any

alleged error in defining “knowingly” is not an error of constitutional magnitude satisfying the

RAP 2.5(a)(3) standard. O'Hara, 167 Wn.2d at 107. Accordingly, we decline to reach this issue

because Woodard is deemed to have waived her challenge. See Johnson, 188 Wn.2d at 761-62.

B.     INEFFECTIVE ASSISTANCE OF COUNSEL

       Next, Woodard argues that defense counsel provided ineffective assistance because she

failed to object to the trial court's jury instruction regarding “knowledge.” Woodard also argues

that defense counsel was ineffective because she failed to cross-examine Officer Dolan about prior

testimony. We disagree.

       1.      Legal Principles

       The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee a defendant the right to effective assistance of counsel. State

v. Grier, 171 Wn.2d 17, 32, 246 P.3d 1260 (2011), cert. denied, 574 U.S. 860 (2014). An

ineffective assistance of counsel claim is a mixed question of fact and law that this court reviews




                                                 6
No. 53026-1-II


de novo. State v. McLean, 178 Wn. App. 236, 246, 313 P.3d 1181 (2013), review denied, 179

Wn.2d 1026 (2014)

       To prevail on an ineffective assistance of counsel claim, the defendant must show that (1)

counsel’s performance was deficient and (2) counsel’s deficient performance prejudiced the

defense. Grier, 171 Wn.2d at 32-33. If the defendant fails to satisfy either prong, the defendant’s

ineffective assistance of counsel claim fails. Id. at 33.

       Counsel’s performance is deficient if it falls below an objective standard of reasonableness.

Id. at 33. This court engages in a strong presumption that counsel’s performance was reasonable.

State v. Kyllo, 166 Wn.2d 856, 862, 215 P.3d 177 (2009). A defendant may overcome this

presumption by showing that “‘there is no conceivable legitimate tactic explaining counsel’s

performance.’” Grier, 171 Wn.2d at 33 (quoting State v. Reichenbach 153 Wn.2d 126, 130, 101

P.3d 80 (2004)).

       To establish prejudice, the defendant must “prove that there is a reasonable probability that,

but for counsel’s deficient performance, the outcome of the proceedings would have been

different.” Kyllo, 166 Wn.2d at 862. If the defendant bases her ineffective assistance of counsel

claim on defense counsel's failure to object, the defendant must show that the objection would

have succeeded. State v. Gerdts, 136 Wn. App. 720, 727, 150 P.3d 627 (2007).

       The record on appeal must be sufficient to determine what counsel’s reasons for the

decision were in order for this court to evaluate whether counsel’s reasons were legitimate. State

v. Linville, 191 Wn.2d 513, 525-26, 423 P.3d 842 (2018). If counsel’s reasons for the challenged

action are outside the record on appeal, the defendant must bring a separate collateral challenge.

Id.



                                                  7
No. 53026-1-II


       2.      Failing to Object to Jury Instruction

       Woodard argues that defense counsel provided ineffective assistance because she failed to

object to the trial court's jury instruction regarding “knowledge.” We disagree.

       Here, the state of mind required to convict Woodard under RCW 9.94.041(2) is

“knowingly.” The trial court gave a “knowingly” instruction to the jury that is identical to WPIC

10.02. See CP at 43 and 11 Wash. Prac., Pattern Jury Instr. Crim. (WPIC) 10.02 (4th Ed). In

Leech, our Supreme Court expressly approved of WPIC 10.02 to instruct the jury on the meaning

of “knowledge.” State v. Leech, 114 Wn.2d 700, 710, 790 P.2d 160 (1990), abrogated on other

grounds by In re Pers. Restraint of Andress, 147 Wn.2d 602, 56 P.3d 981 (2002). More recently,

in State v. Allen, 182 Wn.2d 364, 372, 341 P.3d 268 (2015), our Supreme Court affirmed that the

instructional language of WPIC 10.02 “correctly stated the law regarding ‘knowledge.’”1 Once

the Supreme Court decides an issue of state law, that interpretation is binding on all lower courts

until it is overruled by the Supreme Court. Hamilton v. Dep’t of Labor & Indus., 111 Wn.2d 569,

571, 761 P.3d 618 (1988). Therefore, the trial court would not have had grounds to sustain defense

counsel's objection to the “knowingly” instruction that the trial court gave to the jury.




1 Woodard mistakenly relies on State v. Allen, 182 Wn.2d 364, 341 P.3d 268 (2015) and State v.
Drewery, No. 77031-4-I (Wash. Ct. App. Apr. 1, 2019) (unpublished),
http://www.courts.wa.gov/opinions/pdf/770314.pdf, for the proposition that actual knowledge is
required to convict under RCW 9.94.041. In Allen, our Supreme Court held that to convict a
person as an accomplice, that accomplice must have actual knowledge that principal was engaging
in the crime eventually charged. Allen, 182 Wn.2d at 374. The question of applying the actual
knowledge standard is unique to the accomplice liability statute. RCW 9A.08.020(3); Allen, 182
Wn.2d at 374. Because the actual knowledge standard applies to accomplice liability and not
possession cases, Allen does not support Woodard’s argument. See RCW 9.94.041(2); RCW
9A.08.010(1)(b). Woodard’s reliance on Drewery suffers the same defect.


                                                  8
No. 53026-1-II


       The “knowingly” instruction provided by the trial court was a correct statement of the law.

Allen, 182 Wn.2d at 372.        Because any objection defense counsel may have made to the

“knowingly” instruction would not have succeeded, defense counsel's performance was not

deficient. Gerdts, 136 Wn. App. at 727. Accordingly, we reject Woodard’s claim of ineffective

assistance of counsel based on the failure to object to the trial court’s jury instruction.

       3.      Failure to Cross-Examine

       Woodard argues that she received ineffective assistance because her defense counsel failed

to cross-examine Officer Dolan with prior testimony. We disagree.

       Here, the record is insufficient to determine whether defense counsel’s performance was

deficient. The record contains no information on the reasons that defense counsel chose not to

cross-examine Officer Dolan on her prior testimony.

       Also, despite Woodard’s argument, Officer Dolan’s testimony from the first trial and the

second trial were not inconsistent. In the first trial, Officer Dolan testified that “[w]e’ve had people

in strip searches get what we call squirrely and try to consume whatever it is that has been brought

in, but I don’t recall that being the case in this instance.” 1 VRP (Dec. 4, 2018) at 163. In the

second trial, in response to a question as to whether Woodard handed her the tape, Officer Dolan

testified that “I don't know that she just handed it to us.” 3 VRP (Jan. 15, 2019) at 456. These

statements are not inconsistent with each other. Any additional cross examination would have

only revealed that that Officer Dolan did not recall if Woodard was "squirrelly."

       Because the record on appeal does not establish the reasons behind counsel’s decisions,

under Linville, we decline to reach this issue, and Woodard must bring a separate collateral

challenge.



                                                   9
No. 53026-1-II


D.      CUMULATIVE ERROR DOCTRINE

        Lastly, Woodard argues that the cumulative error doctrine warrants reversal of her

conviction. “Under the cumulative error doctrine, a defendant may be entitled to a new trial when

cumulative errors produce a trial that is fundamentally unfair.” State v. Emery, 174 Wn.2d 741,

766, 278 P.3d 653 (2012). As discussed above, Woodard fails to show that there was any error.

Therefore, the cumulative error doctrine does not apply.

        We affirm Woodard’s conviction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Worswick, J.




 Veljacic, J.




                                               10